DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 01/10/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 03/25/2022 and 01/10/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 01/10/2020 are acceptable for examination purposes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3,4, 5, 6, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4,5, 6   of U.S. Patent No. 9,951647 Although the claims at issue are not identical, they are not patentably distinct from each other because contain all limitations of claims 1-6 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 3 it is unclear what is lower threshold for thickness nickel-based layer and diffusion layer (nm? µm?).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2007051324 to Omura (Omura, machine translation) in view of US 2010/0167087 to Wijenberg (Wijenberg) and further in view of US 2007/0089992 to Zhou (Zhou). 
 Regarding claim 1, Omura discloses A method (para 8, 9)  of producing a low interfacial contact resistance material for use in batteries (claim 1) or connectors comprising the following steps: providing a steel substrate in the form of a cold-rolled strip (para 14) providing a nickel or nickel-based layer on one or both sides of the steel substrate to form a plated substrate (para 6) , providing molybdenum containing layer by electrodeposition method  at  pH 2.0-3.0, annealing the formed layered structure in the non-oxidizing  atmosphere.   
Omura does not expressly wherein a step of electrodepositing a molybdenum oxide layer from an aqueous solution onto the plated substrate wherein the plated substrate acts as a cathode, wherein the aqueous solution comprises a molybdenum salt and an alkali metal phosphate and wherein the pH of the aqueous solution is adjusted to between 4.0 and 6.5,  wherein the plated substrate provided with the molybdenum oxide layer is subjected to an annealing step in a reducing atmosphere to, at least partly reduce the molybdenum oxide in the molybdenum oxide layer to molybdenum metal in a reduction annealing step and to form, simultaneously or subsequently, in the annealing step a diffusion layer which contains nickel and molybdenum, wherein the nickel originates from the nickel or nickel-based layer and the molybdenum originates from the molybdenum oxide layer.
Wijenberg teaches a method of material containing nickel molybdenum (Abstract) electrodepositing a molybdenum oxide layer from an aqueous solution onto the plated substrate wherein the plated substrate acts as a cathode, wherein the aqueous solution comprises a molybdenum salt (para 19)  and an alkali metal salt  phosphate and wherein the pH of the aqueous solution is adjusted to between 5.0 and 8.5 (It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05).
  Wijenberg also teaches an annealing step in a reducing atmosphere (para 27) to, at least partly reduce the molybdenum oxide in the molybdenum oxide layer to molybdenum metal in a reduction annealing step and to form, simultaneously or subsequently, in the annealing step a diffusion layer which contains nickel and molybdenum, wherein the nickel originates from the nickel or nickel-based layer and the molybdenum originates from the molybdenum oxide layer. it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Omura with the steps of the  electrodepositing of molybdenum oxide  layer and wherein the pH of the aqueous solution is adjusted to between 4.0 and 6.5 and perform the annealing  step in the reeducating atmosphere  , as taught by Wijenberg, because such modification would provide a conductive coating with good  resistance to hot corrosion and  good mechanical properties. 
Omura in view of   Wijenberg does not expressly disclose the alkali metal salt as phosphate salt. However, a use a salt such as sodium dihydrogen phosphate (re claim 3) for electroplating process is well known in the art (see Zhou, para 50). Also, it is well known to use of such salt as part of certain pH buffers (see Zhou, para 52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use sodium dihydrogen phosphate or combination sodium hydrogen phosphate and sodium disodium hydrogen phosphate (phosphate buffer) of with the method of Omura in view of   Wijenberg in order to maintain required pH.
Regarding claim 2, modified Omura discloses ammonium molybdate (Omura, para 11; Wijenberg para 19).
Regarding claim 4, modified Omura wherein the nickel or nickel-based layer provided on the substrate is between 0.5 and 5 µm in thickness (since Cr layer us between 0.3 µm to 0.7 µm), and/or wherein the diffusion layer has a thickness of between 10 and 200 nm (para 56, 0.1 µm). 
Regarding claim 5, modified Omura teaches the maximum annealing temperature during the annealing step is between 500 and 1050 0C, and - the annealing time is between 6 and 10 hours for a batch annealing process and between 10 and 120 seconds for a continuous annealing process (Omura, para 10, the continuous annealing method is used, it is preferable that the heating temperatures in the range of 600 to 800 ° C. and the heating time is in the range of 10 seconds to 5 minutes).
Regarding claim 6, modified Omura discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Omura does not expressly disclose wherein the aqueous solution for the electrodeposition of the molybdenum oxide layer onto the nickel-plated steel substrate comprises: between 10 and 50 g/l of (NH4)6Mo7024, and/or between 20 and 80 g/l of NaH2PO4.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the range of concentration of said salts based on data of modified Omura, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 8, modified Omura discloses the invention as discussed above as applied to claim 1 and incorporated therein. Since claimed the method of modified Omura is substantially similar to that as claimed in instant claim 1, the low interfacial contact resistance material is inherently provided in a form suitable for use as a connector material, and wherein the connector material is used to connect individual batteries into a battery pack, and wherein the side of the connector material provided with the nickel-molybdenum alloy layer is connected to the anode or cathode of the individual batteries.
Regarding claim 10, modified Omura discloses the invention as discussed above as applied to claim 1 including, a steel strip substrate provided on both sides with a nickel-molybdenum alloy layer which are diffusion layers which contain nickel and molybdenum wherein the nickel originates from the nickel or nickel-based layers and the molybdenum originates from the at least partly fully reduced molybdenum oxide layers. In addition, Omura teaches battery (claim 3). Regarding the limitation:” the interfacial contact resistance of the nickel- molybdenum alloy layers is at most 20 mQ-cm-2 when measured at a pressure P of 1.37 MPa (200 psi)”, since the method of producing the low interfacial contact resistance material is substantially similar to that as claimed in the instant claim 1, the claimed properties are inherently present. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Claims 16 and 18 are   rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2007051324 to Omura in view of US 2010/0167087 to Wijenberg and further in view of US 2007/0089992 to Zhou in view of US 3639647 to Kehl (Kehl).
Regarding claim 16, modified Omura discloses wherein the plated substrate provided with the molybdenum oxide layer is subjected to the annealing step in the reducing atmosphere to reduce the molybdenum oxide in the molybdenum oxide layer to molybdenum metal in the reduction annealing step but does not expressly disclose wherein the molybdenum oxide is fully reduced to molybdenum metal.
Kehl teaches high surface area of nickel alloy with molybdenum and tungsten and a step of complete controlled reduction of molybdenum oxide into molybdenum metal in hydrogen atmosphere at temperature about 650o C. Kehl also teaches (col. 1, ln. 35-55, col. 2, ln 35-70), that the reaction can be also controlled by rate of rising temperature. it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the annealing step in reduction atmosphere of modified Omura with the reaction condition suitable for full reduction of the molybdenum oxide into molybdenum metal, as taught by Kehl, because such modification would increase conductivity and as such lower resistivity of a low interfacial contact resistance material. 
Regarding claim 18, modified Omura discloses the invention as discussed above as applied to claim 10 and incorporated therein. Modified Omura does not expressly disclose wherein the at least partly reduced molybdenum oxide layer is a fully reduced molybdenum oxide layer.
Kehl teaches a high surface area of nickel alloy with molybdenum and tungsten and a step of complete controlled reduction of molybdenum oxide into molybdenum metal in hydrogen atmosphere at temperature about 650o C. Kehl also teaches (col. 1, ln. 35-55, col. 2, ln 35-70), that the reaction can be also controlled by rate of rising temperature. it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the annealing step in reduction atmosphere of modified Omura with the reaction condition suitable for full reduction of the molybdenum oxide into molybdenum metal, as taught by Kehl, because such modification would increase conductivity and as such lower resistivity of a low interfacial contact resistance material.

	
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record- JP 2007051324, 2010/0167087, US 2007/0089992, US 2004/0104739, US 3639647- fail to teach or suggest the flowing limitation “steel strip substrate provided on one side with a nickel layer, and provided on the other side with a nickel- molybdenum alloy “in combination with remaining limitation of claim 9. Claims 11-15, 17 and 19 depend from claim 9 and objected as well.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727